Tousant v Aragona (2022 NY Slip Op 04870)





Tousant v Aragona


2022 NY Slip Op 04870


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, LINDLEY, AND BANNISTER, JJ.


558 CA 21-00921

[*1]KRISTIE R. TOUSANT, INDIVIDUALLY AND AS LEGAL GUARDIAN OF ANTHONY J. FARRELL, PLAINTIFF-RESPONDENT,
vJOHN M. ARAGONA AND CENTRAL SQUARE CENTRAL SCHOOL DISTRICT, DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) 


THE LONG LAW FIRM, PLLC, SYRACUSE (JAMES AUSTIN LONG OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
WILLIAM MATTAR, P.C., ROCHESTER (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oswego County (Gregory R. Gilbert, J.), entered January 27, 2020. The order, insofar as appealed from, denied the motion of defendants insofar as it sought to compel production of the cell phone of Anthony J. Farrell. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Tousant v Aragona ([appeal No. 2] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court